Citation Nr: 1218696	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  11-12 477	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a heart valve replacement (also claimed as a heart condition).


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran had active service with the Air Force from December 1962 until November 1964 and from January 1976 until October 1977.  He also served with the Army from October 1977 until October 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied service connection for heart valve replacement (also claimed as a heart condition).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty with the Air Force from January 1976 until October 1977 and with the Army from October 1977 until October 1987.

2.	In May 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
DEBORAH W. SINGLETON  
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


